Exhibit 10.1

LOGO [g90814g01k29.jpg]

411 108th Ave NE • Suite 1400 • Bellevue, Washington 98004 • Telephone
425.372.3200 • Facsimile 425.372.3800

January 26, 2009

Dawn Lepore

drugstore.com, inc.

411 108th Avenue NE, Suite 1400

Bellevue, WA 98004

Dear Dawn:

The offer letter dated December 31, 2008, entered into between you and the
Company is amended and restated effective as of January 26, 2009, as follows.

On behalf of drugstore.com, inc. (the “Company”), we are pleased that you
continue to serve as the Company’s President and Chief Executive Officer and
Chairman of the Board on the terms set forth in this letter. The terms of this
letter are intended to supersede those set forth in your offer letter dated
September 21, 2004 (the “2004 Offer Letter”), the offer letter dated
December 28, 2006 (the “2006 Offer Letter”) and the offer letter dated
December 31, 2008 (the “2008 Offer Letter”) with respect to your employment,
salary and benefits going forward, but except as specifically set forth herein
they are not intended to supersede or modify the terms of the Sign-On Bonus, the
Time-Based Options or the Performance-Based Options set forth in the 2004 Offer
Letter and the 2006 Option set forth in your 2006 Offer Letter. You will
continue to report directly to the Company’s board of directors.

You will continue to be eligible for an annual salary of $500,000, along with
the Company’s standard employee benefits for Company executives, and you will be
entitled to five (5) weeks of vacation each year. Your salary will continue to
be paid in accordance with the Company’s standard payroll policies. In addition,
you will continue to be eligible to receive an annual target bonus in an amount
ranging from 50% to 150% of your annual salary, based on the achievement of
pre-determined performance objectives. The performance objectives will be
determined by mutual agreement between you and the board of directors or its
designated committee. Your compensation package will be reviewed annually by the
Company’s board of directors. Payment of your compensation will be subject to
the Company’s satisfaction of applicable tax withholding requirements.

If during your employment with the Company there is a Change of Control (as
defined below), notwithstanding anything to the contrary in the 2004 Offer
Letter, the 2006 Offer Letter, or the 2008 Offer Letter, the Time-Based Options,
the Performance-Based Options and the 2006 Option will immediately become fully
vested and exercisable. “Change of Control” shall mean (a) the sale, lease or
other disposition of all or substantially all of the assets of the Company,
(b) the acquisition of beneficial ownership of more than 50% of the total voting
power represented by the Company’s then outstanding voting securities by any
person or group of related persons (other than by any affiliate controlled by
the Company or any benefit plan sponsored or maintained by the Company or a
subsidiary of the Company), (c) the acquisition of the Company by another entity
by means of merger, consolidation or similar transaction after which the
stockholders of the Company immediately prior to the occurrence of such merger,
consolidation or similar transaction hold less than 50% of the total voting
power of the surviving controlling entity, or (d) a change in the composition of
the Board such that during any period of two (2) consecutive years, individuals
who at the beginning of such period constituted the Board (together with any new
directors whose election by such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
directors of the Company then still in office, who were either directors at the
beginning of



--------------------------------------------------------------------------------

LOGO [g90814g01k29.jpg]   

January 26, 2009

Page 2

 

such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board then in
office; provided that a reincorporation of the Company shall not be a Change of
Control.

In the event that the benefits payable under the 2004 Offer Letter, the 2006
Offer Letter and the 2008 Offer Letter, this letter or otherwise upon or
following a Change of Control constitute “parachute payments” within the meaning
of Section 280G of the Internal Revenue Code (the “Code”) or any comparable
successor provisions, and would otherwise be subject to the excise tax imposed
by Section 4999 of the Code or any comparable successor provisions (the “Excise
Tax”), your benefits will be either (a) provided to you in full, or (b) provided
to you as to such lesser extent that would result in no portion of such benefits
being subject to the Excise Tax, whichever amount would result in your receipt
of the greatest amount of benefits on an after-tax basis, when taking into
account applicable federal, state, local and foreign income and employment
taxes, the Excise Tax, and any other applicable taxes, notwithstanding that all
or some portion of these benefits may be taxable under the Excise Tax. Unless
you and the Company otherwise agree in writing, any determination required under
this paragraph will be made in writing in good faith by a nationally recognized
accounting firm which is then serving as the Company’s independent auditors (the
“Accountants”). Any reduction of benefits hereunder shall occur in the following
order: (1) reduction of cash payments; (2) reduction of vesting acceleration of
equity awards; and (3) reduction of other benefits paid or provided to you. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant for your equity awards. If two or more equity awards are granted on the
same date, each award will be reduced on a pro-rata basis. For purposes of
making the calculations required by this paragraph, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority. You and the Company will furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this paragraph. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this paragraph.

If, notwithstanding any reduction described in this and the preceding paragraph,
the Internal Revenue Service (“IRS”) determines that you are liable for the
Excise Tax as a result of the receipt of the payment of benefits as described
above, then you will be obligated to pay back to the Company, within thirty
(30) days after a final IRS determination or in the event that you challenge the
final IRS determination, a final judicial determination, a portion of the
payment equal to the “Repayment Amount.” The Repayment Amount with respect to
the payment of benefits will be the smallest such amount, if any, as will be
required to be paid to the Company so that your net after-tax proceeds with
respect to any payment of benefits (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on such payment) will be
maximized. The Repayment Amount with respect to the payment of benefits will be
zero if a Repayment Amount of more than zero would not result in your net
after-tax proceeds with respect to the payment of such benefits being maximized.
If the Excise Tax is not eliminated pursuant to this and the preceding
paragraph, you will pay the Excise Tax. Notwithstanding any other provision of
this and the preceding paragraph, if (a) there is a reduction in the payment of
benefits as described in this and the preceding paragraph, (b) the IRS later
determines that you are liable for the Excise Tax, the payment of which would
result in the maximization of your net after-tax proceeds (calculated as if your
benefits had not previously been reduced), and (c) you pay the Excise Tax, then
the Company will pay to you those benefits which were reduced pursuant to this
paragraph contemporaneously or as soon as administratively possible after you
pay the Excise Tax so that your net after-tax proceeds with respect to the
payment of benefits are maximized.



--------------------------------------------------------------------------------

LOGO [g90814g01k29.jpg]   

January 26, 2009

Page 3

 

If your employment is terminated by the Company without Cause or you resign your
employment for Good Reason, you will be offered a severance package that
includes the equivalent of two years of annual salary and two years of target
bonus at the levels in effect at the time of such termination without Cause or
for Good Reason, paid in accordance with the Company’s standard payroll
policies. In addition, you will receive twelve additional months of vesting
credit under the 2006 Option and any other subsequently-granted options for
which vesting is exclusively based on your continued service to the Company.
Except as described above, such options will not otherwise vest.

Notwithstanding anything to the contrary in this offer letter, no severance
payable to you, if any, pursuant to this offer letter, when considered together
with any other severance payments or separation benefits that are considered
deferred compensation under Section 409A (together, the “Deferred Compensation
Separation Benefits”) shall be payable until you have a “separation from
service” within the meaning of Section 409A.

Notwithstanding anything to the contrary in this offer letter, if you are a
“specified employee” within the meaning of Section 409A at the time of your
termination (other than due to death), the Deferred Compensation Separation
Benefits that are payable within the first six (6) months following your
termination of employment will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
your termination of employment. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if you die following your termination but prior to the six (6) month
anniversary of your termination, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of your death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. These provisions are intended to comply
with the requirements of Section 409A so that none of the Deferred Compensation
Separation Benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply.

Your entitlement to this severance package is subject to your execution of an
effective release of claims substantially in the form attached hereto, except as
the parties may otherwise agree or except as required by law provided that such
release of claims is effective within sixty (60) days following the termination
date or such earlier date as required by the release of claims (such deadline,
the “Release Deadline”), and your continuing compliance with the Company’s
proprietary information and inventions agreement. No severance pursuant to this
offer letter will be paid or provided until the release of claims becomes
effective. If your Release Deadline is on or before December 15 of the calendar
year in which your “separation from service” (within the meaning of Section 409A
occurs, any portion of the severance payments provided hereunder that would be
considered “Deferred Compensation Separation Benefits” (as defined above) will
be made to you on or before December 31 of that calendar year or, if later,
(i) such time as required by the payment schedule applicable to each payment or
benefit as set forth herein, or (ii) such time as required below. If your
Release Deadline is after December 15 of the calendar year in which your
“separation from service” (within the meaning of Section 409A) occurs, any
portion of the severance payments provided hereunder that would be considered
Deferred Compensation Separation Benefits will be made to you on the first
payroll date to occur during the calendar year following the calendar year in
which such separation from service occurs, or, if later, (i) the first payroll
date following the Release Deadline, (ii) such time as required by the payment
schedule applicable to each payment or benefit, or (iii) such time as required
by Section 409A.



--------------------------------------------------------------------------------

LOGO [g90814g01k29.jpg]   

January 26, 2009

Page 4

 

“Cause” means (a) your willful or negligent failure to comply with the lawful
directions of the Company’s Board of Directors, (b) gross negligence or willful
misconduct in the performance of your duties to the Company, (c) commission of
any act of fraud against the Company that results in an injury to the Company
other than a de minimus injury to the Company, or (d) misappropriation of
material property of the Company to the material detriment of the Company.

For purposes of this letter agreement, “Good Reason” means your resignation
within thirty (30) days following the expiration of any Company cure period
(discussed below) following the occurrence of one or more of the following,
without your consent: (a) the refusal of the Company to pay or cause to be paid
to you your annual salary or any annual bonus after they have been earned;
(b) the material reduction of your annual salary without your consent; (c) the
material reduction of your target bonus range unaccompanied by any corresponding
upward adjustment in any other form of incentive compensation by the Company to
you without your consent; (d) a material diminution in your authority,
responsibilities, duties as President and Chief Executive Officer (but not as
Chairman of the Board of Directors) without your consent; (e) the material
relocation of your primary work place for the Company (currently Bellevue,
Washington) to a location more than thirty-five (35) miles from its current
location without your consent; (f) the failure of the Company to nominate you to
serve as a director at each annual stockholder meeting while you are serving as
the President and Chief Executive Officer of the Company; or (g) a material
reduction in the kind or level of the benefits or perquisites for which you are
eligible without your consent, unless the reduction is applicable to
substantially all other Company executive officers; provided that the events
described in clauses (a), (b), (c), (d), (e), (f), or (g) above shall constitute
Good Reason only if the Company fails to cure such event within a reasonable
time (not to exceed fifteen (15) business days) after receipt from you of
written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” shall cease to exist for an event on the 90th day following
its initial existence, unless you have given the Company written notice thereof
prior to such date.

If you are terminated for Cause or your employment with the Company terminates
for any other reason other than Good Reason or termination by the Company
without Cause, you will not receive any severance benefits.

If the Company adopts any other severance policy, plan, program, or arrangement
applicable to employees for which you are eligible for benefits, any amounts
paid or benefits provided to you under this offer letter in connection with your
termination of employment will be reduced by the value of any payments or
delivery of benefits by the Company to you on account of your termination of
employment under any such policy, plan, program or arrangement maintained by the
Company. For avoidance of confusion, you should be aware that at the present
time, the Company has no such other severance policy, plan, program or
arrangement for which you would be eligible for benefits. Furthermore, to the
extent that any federal, state or local laws require the Company to give advance
notice or make a payment of any kind to you because of your involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, change of control, or any other similar event or reason, the
amounts paid or benefits provided to you under this offer letter will be reduced
by any amounts so received as required by applicable law.

Following your termination of employment for any reason, you (or upon your death
or permanent and total disability, you, your legal representative, or your
beneficiary, as applicable) will have until the earliest of (i) one year from
the date of such termination, (ii) ) ten (10) years from the date of grant, or
(iii) the end of the original option term, in which to exercise the vested and
outstanding portion of the 2006



--------------------------------------------------------------------------------

LOGO [g90814g01k29.jpg]   

January 26, 2009

Page 5

 

Option and any options granted thereafter (the “Vested Options”), provided that
to the extent not exercised on or prior to the date of your termination of
employment, your Vested Options will terminate according to the following
schedule: (a) 25% of your Vested Options will terminate three (3) months
following your termination, (b) 25% of your Vested Options will terminate six
(6) months following your termination, (c) 25% of your Vested Options will
terminate nine (9) months following your termination, and (d) 25% of your Vested
Options will terminate twelve (12) months following your termination. Any Vested
Options exercised during this one-year period will be deemed to be those Vested
Options with the nearest expiration date, unless you specify in writing a
different application. None of your options will continue to vest following your
termination and in no event will you be able to exercise an option after the
expiration of the term of the option as set forth in the applicable agreement
governing such option.

The Company will continue to indemnify you and provide you with coverage under
its D&O insurance policy with respect to your service as an officer and director
of the Company to the same extent provided to the Company’s other officers and
directors.

Since your employment is “at will,” your employment at drugstore.com may be
terminated by you or drugstore.com at any time for any reason or no reason with
or without Cause or notice.

The terms of this letter may only be changed by written agreement, although the
Company may from time to time, in its sole discretion, adjust the salaries and
benefits paid to you and its other employees. This letter will be governed by
the laws of the State of Washington, without regard to its conflict of laws
provisions.

We are pleased to offer you these modifications to your employment relationship
with drugstore.com in recognition of the considerable benefit to the Company
that your work has yielded to now. We are very excited about continuing the very
beneficial and rewarding relationship we have experienced to date.

Should you have any questions with regard to any of the items indicated above,
please contact Robert Hargadon, the Company’s Vice President, Human Resources.
Kindly indicate your consent to the terms contained in this offer letter by
signing and returning a copy to us by January 30, 2009.



--------------------------------------------------------------------------------

LOGO [g90814g01k29.jpg]   

January 26, 2009

Page 6

 

Sincerely,

drugstore.com, inc.

 

By:   /s/ William Savoy Title:   Director

 

Agreed to and accepted: /s/ Dawn Lepore January 30, 2009 Date